NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 AGRIPINA IANCU, AKA Iancu Agripina,              No.    15-71058

                   Petitioner,                    Agency No. A087-761-203

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Agripina Iancu, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion to reconsider the denial of

a motion to reopen her removal proceedings conducted in absentia. We dismiss


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      Iancu concedes that the motion to reconsider was untimely and failed to

point out any errors of law or fact in the IJ’s denial of her motion to reopen, see 8

C.F.R. §§ 1003.23(b)(1)-(2), but contends the IJ erred and abused her discretion in

not construing her motion to reconsider as a request for sua sponte reopening, and

that the motion to reopen was based on exceptional circumstances rather than on

lack of notice. We lack jurisdiction to review these unexhausted contentions. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (court lacks jurisdiction to

review legal claims not presented to the BIA).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     15-71058